 



Exhibit 10.32.3
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”)
is entered into as of September 30, 2005, by and among WESTERN DIGITAL
TECHNOLOGIES, INC., a Delaware corporation (“Borrower”), WESTERN DIGITAL
(FREMONT), INC., a Delaware corporation (“WD Fremont”), the other credit parties
and guarantors party hereto (each individually a “Credit Party” and
collectively, the “Credit Parties”), the lenders signatory hereto (each
individually a “Lender” and collectively the “Lenders”), GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation, as administrative agent for Lenders
(in such capacity, “Agent”), and BANK OF AMERICA, N.A., as documentation agent
for Lenders (“Documentation Agent”; Agent and Documentation Agent are
collectively referred to as “Co-Agents” and each, a “Co-Agent”).
RECITALS
     A. Borrower, WD Fremont, the other Credit Parties party thereto, Lenders,
and Co-Agents have entered into the Amended and Restated Credit Agreement dated
as of September 19, 2003, as amended by the First Amendment to Amended and
Restated Credit Agreement dated as of September 8, 2004, and the Second
Amendment to Amended and Restated Credit Agreement dated as of April 22, 2005
(collectively, “Credit Agreement”), pursuant to which Co-Agents and Lenders are
providing financial accommodations to or for the benefit of Borrower upon the
terms and conditions contained therein. Unless otherwise defined herein,
capitalized terms or matters of construction defined or established in Annex A
to the Credit Agreement shall be applied herein as defined or established
therein.
     B. Borrower has requested that Agent and Lenders amend the Credit
Agreement, and Agent and Lenders are willing to do so subject to the terms and
conditions of this Amendment.
AGREEMENT
          NOW, THEREFORE, in consideration of the continued performance by
Borrower and each other Credit Party of their respective promises and
obligations under the Credit Agreement and the other Loan Documents, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower, the other Credit Parties signatory hereto,
Lenders, and Co-Agents hereby agree as follows:
          1. Ratification and Incorporation of Credit Agreement. Except as
expressly modified under this Amendment, (a) each Credit Party hereby
acknowledges, confirms, and ratifies all of the terms and conditions set forth
in, and all of its obligations under, the Credit Agreement and the other Loan
Documents, and (b) all of the terms and conditions set forth in the Credit
Agreement are incorporated herein by this reference as if set forth in full
herein.
          2. Consent. Pursuant to the Consent under Amended and Restated Credit
Agreement dated as of June 24, 2004, Agent and Requisite Lenders previously
consented to Borrower and WD Fremont entering into a Master Equipment Lease
Agreement with CIT Technologies Corporation, d/b/a CIT Systems Leasing, a copy
of which is attached hereto as Appendix B (the “CIT Lease”), covering the
specific items of equipment set forth in Exhibit A to Schedules 1 and 2 to the
CIT Lease as of June 24, 2004 (the “Original Leased Equipment”). Borrower has
requested in the letter attached hereto as Appendix A that Agent and Requisite

 



--------------------------------------------------------------------------------



 



Lenders consent to WD Fremont entering into Schedule 4 (including Exhibit A
thereto) to the CIT Lease covering certain leased Equipment described therein
(the “Additional Leased Equipment”) and agree to release the Agent’s Liens on
the Additional Leased Equipment. At the request of the Credit Parties, Agent and
Lenders hereby consent to Borrower and WD Fremont entering into the additional
schedules to the CIT Lease and agree (a) to release the Liens of Agent, on
behalf of Co-Agents and Lenders, on the Additional Leased Equipment and (b) that
no Default or Event of Default has occurred as a result of WD Fremont entering
into Schedule 4 (including Exhibit A thereto) to the CIT Lease.
          3. Amendment to Credit Agreement.
               (a) Clause (k) of the definition of the term “Permitted
Encumbrances” in Annex A to the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu therefor:
     (k) Liens created after the Closing Date by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness with respect to Equipment and Fixtures (i) that constitute
the Original Leased Equipment, or (ii) otherwise acquired by any Credit Party in
the ordinary course of business during the period from September 30, 2005,
through September 30, 2006, involving the incurrence of an aggregate amount of
purchase money Indebtedness and Capital Lease Obligations (including obligations
of WD Fremont with respect to the Additional Leased Equipment) of not more than
$25,000,000 outstanding at any one time for all such Liens (provided that such
Liens attach only to the assets subject to such purchase money debt and such
Indebtedness is incurred within 90 days following the purchase of such Equipment
or Fixtures and does not exceed 100% of the purchase price of the subject
assets) so long as Borrower and its Subsidiaries (other than Excluded
Subsidiaries) shall have Available Liquidity in excess of $200,000,000 at the
time that such Credit Party enters into such purchase money debt or Capital
Lease;
               (b) The following definition is hereby added to Annex A to the
Credit Agreement in appropriate alphabetical order:
     “Additional Leased Equipment” shall mean the specific items of leased
Equipment described in Exhibit A to Schedule 4 to the CIT Lease.
     “CIT Lease” shall mean the Master Equipment Lease Agreement between CIT
Technologies Corporation, d/b/a CIT Systems Leasing, and Borrower and WD Fremont
dated as of June 24, 2004, and the schedules and exhibits thereto.
     “Original Leased Equipment” shall mean the specific items of leased
Equipment described in Exhibit A to Schedules 1 and 2 to the CIT Lease as of
June 24, 2004.

 



--------------------------------------------------------------------------------



 



               (c) Paragraph (A) of Annex I to the Credit Agreement is amended
by replacing the reference to “Winston & Strawn LLP” and all information related
thereto with the following:

     
 
  DLA Piper Rudnick Gray Cary US LLP
 
  1999 Avenue of the Stars, Fourth Floor
 
  Los Angeles, California 90067
 
  Attn: Gary B. Rosenbaum, Esq,
 
  Telecopier No.: (310) 595-3300
 
  Telephone No.: (310) 595-3000

          4. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to satisfaction of each of the following conditions:
               (a) receipt by Agent of this Amendment duly executed by Borrower,
WD Fremont, WD UK, WD IS, Agent and Lenders; and
               (b) payment of $12,500 by Borrower to Agent, for the ratable
benefit of Lenders; and
               (c) the absence of any Defaults or Events of Default as of the
date hereof.
          5. Entire Agreement. This Amendment, together with the Credit
Agreement and the other Loan Documents, is the entire agreement between the
parties hereto with respect to the subject matter hereof. This Amendment
supersedes all prior and contemporaneous oral and written agreements and
discussions with respect to the subject matter hereof.
          6. Representations and Warranties. Borrower and each other Credit
Party hereby represents and warrants that the representations and warranties
contained in the Credit Agreement were true and correct in all material respects
when made and, except to the extent that (a) a particular representation or
warranty by its terms expressly applies only to an earlier date or (b) Borrower
or any other Credit Party, as applicable, has previously advised Agent in
writing as contemplated under the Credit Agreement, are true and correct in all
material respects as of the date hereof.
          7. Reaffirmation by Guarantors. Each Guarantor, by its execution of
this Amendment, consents to the terms hereof and ratifies and reaffirms all of
the provisions of the Guaranties.
          8. Miscellaneous.
               (a) This Amendment may be executed in identical counterpart
copies, each of which shall be an original, but all of which shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile transmission shall be effective as delivery
of a manually executed counterpart thereof.
               (b) Section headings used herein are for convenience of reference
only, are not part of this Amendment, and are not to be taken into consideration
in interpreting this Amendment.

 



--------------------------------------------------------------------------------



 



               (c) The recitals set forth at the beginning of this Amendment are
true and correct, and such recitals are incorporated into and are a part of this
Amendment.
               (d) Upon the effectiveness of this Amendment, from and after the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import shall mean and be a reference to
the Credit Agreement as amended hereby and each reference in the other Loan
Documents to the Credit Agreement, “thereunder,” “thereof,” or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby.
               (e) Except as expressly provided in Sections 2 or 3 of this
Amendment, the execution, delivery, and effectiveness of this Amendment shall
not (i) limit, impair, constitute a waiver of, or otherwise affect any right,
power, or remedy of Agent or any Lender under the Credit Agreement or any other
Loan Document, (ii) constitute a waiver of any provision in the Credit Agreement
or in any of the other Loan Documents, or (iii) alter, modify, amend, or in any
way affect any of the terms, conditions, obligations, covenants, or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.
               (f) Each of Borrower and each of the other Credit Parties
(i) acknowledges and agrees that it has no actual or potential claim or cause of
action against Agent or any Lender relating to any Loan Documents or any actions
or events occurring on or before the date of this Amendment and (ii) waives and
releases any right to assert such claim or cause of action.
               (g) In the event of any inconsistency between the provisions of
this Amendment and any provision of the Credit Agreement, the terms and
provisions of this Amendment shall govern and control.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Third Amendment to Amended and Restated
Credit Agreement has been duly executed as of the date first written above.

                  GENERAL ELECTRIC CAPITAL CORPORATION,         as
Administrative Agent and a Lender    
 
           
 
  By:        /s/ Jeff Chiu    
 
     
 
     Jeff Chiu    
 
           Duly Authorized Signatory    
 
                BANK OF AMERICA, N.A.,         as a Lender    
 
           
 
  By:        /s/ Robert Hostert    
 
  Name:  
 
          Robert Hostert    
 
  Title:             Vice President    
 
                THE CIT GROUP/BUSINESS CREDIT, INC.,         as a Lender    
 
           
 
  By:        /s/ J. Danforth    
 
  Name:  
 
          J. Danforth    
 
  Title:             V.P.    
 
                WESTERN DIGITAL TECHNOLOGIES, INC.,    
 
           
 
  By:        /s/ Steven M. Slavin    
 
     
 
     Steven M. Slavin    
 
           Vice President, Taxes and Treasurer    
 
                WESTERN DIGITAL FREMONT, INC.    
 
           
 
  By:        /s/ Steven M. Slavin    
 
     
 
     Steven M. Slavin    
 
           Vice President, Finance    
 
                WESTERN DIGITAL (U.K.), LTD.,    
 
           
 
  By:        /s/ Raymond M. Bukaty    
 
  Name:  
 
          Raymond M. Bukaty    
 
  Title:             Director & Asst. Secretary    
 
                WESTERN DIGITAL (I.S.) LIMITED,    
 
           
 
  By:        /s/ Raymond M. Bukaty    
 
  Name:  
 
          Raymond M. Bukaty    
 
  Title:             Director & Secretary    

 